Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul G. Johnson on 8/2/2022.

The application has been amended as follows: 
Canceled: 2, 12
Amended: 1, 3-6, 8-11, 13-14, 16, 20
Original: 7, 15, 17-19

1.	(Currently Amended) A system to generate a health risk score of a patient, the system comprising:
one or more sensors configured to collect sensor data related to a physical or mental health of a patient that pertains to at least one of a diet pattern, a sleep pattern, an exercise pattern, an activity level, a heart rate, a posture, a stress, a blood pressure variation, a blood glucose, a heart rhythm, a smoking status, a pain level, and a GPS data; 
a questionnaire module configured to receive patient input in response to a minimum number of questions for high statistical measurement of three health dimensions of the patient;
a user device including a display, the user device configured to output an anatomically detailed human avatar to the patient via the display and to receive input from the patient that is effective to select one or more regions of the anatomically detailed human avatar where the patient is experiencing pain and a Visual Analog Scale (VAS) pain score according to a VAS pain scale of each of the selected one or more regions of the anatomically detailed human avatar; and 
a memory configured to store the sensor data and the patient input; and
a processor, coupled to the one or more sensors, [[and ]]the memory, and the user device, wherein the processor is configured to or control performance of executable operations including:
generating a chronic care burden (CCB) score based on the sensor data and VAS input provided by the patient through the anatomically detailed human avatar, the VAS input identifying at least one of a location of the patient’s body experiencing pain, an amount of pain at the identified location, or a type of pain at the identified location;
determining a number of categories and a number of questions in each category to administer to the patient to determine a quality of health of the patient in three health dimensions, the three health dimensions comprising short-term or acute health of the patient, chronic health of the patient, and lifestyle health of the patient;
generating a first health score for the short-term or acute health of the patient and patient input in response to at least some of the questions;
generating a second health score for the chronic health of the patient the CCB and patient input in response to at least some of the questions;
generating a third health score for the lifestyle health of the patient and patient input in response to at least some of the questions;



generat[[e]]ing a health risk scorefirst, second, and third health scores for each of the three health dimensions, the health risk score indicating a risk of the patient experience an acute health event in the near future, a risk of the patient being admitted to an intensive care unit or being hospitalized in the intermediate future, and adherence of the patient to one or more lifestyle choice prescriptions; and
provid[[e]]ing a health risk result to a care-provider, wherein the health risk result includes the health risk score and at least one of the number of categories or the first, second, and third health scores
2.	(Canceled). 
3.	(Currently Amended) The system of claim [[2]]1, the executable operations further comprising generating
4.	(Currently Amended) The system of claim [[2]]1, wherein the patient input indicates a need or a choice of the patient.
5.	(Currently Amended) The system of claim 1, the executable operations further comprising performing graded escalation on the health score for each of the three health dimensions.
6.	(Currently Amended) The system of claim 1, wherein the health score for each of the three health dimensions are weighted differently to
7.	(Original) The system of claim 1, wherein the health scores for each of the three health dimensions is further based on the sensor data being compared to an expected baseline.
8.	(Currently Amended) The system of claim 1, the executable operations further comprising: 
collecting a health risk score of a similar patient; and 
comparing
9.	(Currently Amended) The system of claim 8, the executable operations further comprising comparing
10.	(Currently Amended) The system of claim 1, wherein the health risk result indicates a relative risk of hospitalization of the patient, the chronic care burden (CCB) score indicates a chronic care burden of [[a]]the patient, and the LCC score indicates a lifestyle health compliance of the patient. 
11.	(Currently Amended) A method to generate a health risk score of a patient, the method comprising:
collecting sensor data related to a quality of health of a patient that pertains to at least one of a diet pattern, a sleep pattern, an exercise pattern, an activity level, a heart rate, a posture, a stress, a blood pressure variation, a blood glucose, a heart rhythm, a smoking status, a pain level, and a GPS data;
receiving patient input in response to a minimum number of questions for high statistical measurement of three health dimensions of the patient;
outputting an anatomically detailed human avatar to the patient via a display of a user device;
receiving, via the user device, input from the patient that is effective to select one or more regions of the anatomically detailed human avatar where the patient is experiencing pain and a Visual Analog Scale (VAS) pain score according to a VAS pain scale of each of the selected one or more regions of the anatomically detailed human avatar; 
generating a chronic care burden (CCB) score based on the sensor data and VAS input provided by the patient through the anatomically detailed human avatar, the VAS input identifying at least one of a location of the patient’s body experiencing pain, an amount of pain at the identified location, or a type of pain at the identified location;
determining a number of categories and a number of questions in each category to administer to the patient to determine a quality of health of the patient in three health dimensions, the three health dimensions comprising short-term or acute health of the patient, chronic health of the patient, and lifestyle health of the patient;
generating a first health score for the short-term or acute health of the patient and patient input in response to at least some of the questions;
generating a second health score for the chronic health of the patientthe CCB score and patient input in response to at least some of the questions;
generating a third health score for the lifestyle health of the patientlifestyle choice compliance (LCC) score and patient input in response to at least some of the questions;



generating a health risk scorefirst, second, and third health scores for each of the three health dimensions, the health risk score indicating a risk of the patient experience an acute health event in the near future, a risk of the patient being admitted to an intensive care unit or being hospitalized in the intermediate future, and adherence of the patient to one or more lifestyle choice prescriptions; and 
providing a health risk result to a care-provider, wherein the health risk result includes the health risk score and at least one of the number of categories or the first, second, and third health scores
12.	(Canceled) 
13.	(Currently Amended) The method of claim [[12]]11, the method further comprising generating a preferential health score based on a weighted health score for each of the three health dimensions included in the patient input using a sliding score
14.	(Currently Amended) The method of claim [[12]]11, wherein the patient input indicates a need or a choice of the patient.
15.	(Original) The method of claim 11, the method further comprising performing graded escalation on the health score for each of the three health dimensions.
16.	(Currently Amended) The method of claim 11, wherein the health score for each of the three health dimensions are weighted differently to
17.	(Original) The method of claim 11, wherein the health scores for each of the three health dimensions is further based on the sensor data being compared to an expected baseline.
18.	(Original) The method of claim 11, the method further comprising: 
collecting a health risk score of a similar patient; and 
comparing the health risk score of the similar patient to the health risk score of the patient wherein the health risk score is generated based on the comparison of the health risk score of the similar patient to the health risk score of the patient.
19.	(Original) The method of claim 18, the method further comprising comparing the health score for each of the three health dimensions of the similar patient to the health score for each of the three health dimensions of the patient wherein the health risk score is generated based on the comparison of the health score for each of the three health dimensions of the similar patient to the health score for each of the three health dimensions of the patient.
20.	(Currently Amended) The method of claim 11, wherein the health risk result indicates a relative risk of hospitalization of the patient, the CCB score indicates a chronic care burden of [[a]]the patient, and the LCC score indicates a lifestyle health compliance of the patient.
Reasons for Allowance
The Examiner cannot find, either alone or in combination, the features as found above. There is also a Terminal Disclaimer for similar technology.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626